Order

PER CURIAM.
Maria Diane Tatarczuk appeals the trial court’s dismissal, with prejudice, of her petition against Cohen Esrey Real Estate Services and the judgment against her for the attorneys’ fees. The dismissal and the monetary sanction were both imposed for failure to comply with discovery orders. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).